PER CURIAM.
From an order revoking probation, this appeal was taken. While on probation, appellant was arrested on a charge of assault with intent to commit robbery. In the proceedings upon this charge, appellant successfully moved to suppress the victim’s identification of him to a police officer. He thereupon moved for a jury trial as to the issue of identification in his probation violation hearing. The motion was denied and probation revoked upon the clear identification of the appellant as the person who committed the assault.
Appellant argues that the trial court abused its discretion by failing to impanel a jury for an advisory opinion on the issue of his identity as the perpetrator of the crime for the purpose of determining whether his parole was, in fact, violated. We find no abuse of discretion. See Singletary v. State, Fla.App.1974, 290 So.2d 116 and Heath v. State, Fla.App.1975, 310 So.2d 38.
Affirmed.